                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

MICHAEL E. TACCINO, SR.,

             Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:19-CV-133
                                                       (GROH)

ROSE COMMUNITY MANAGEMENT, LLC,
POTOMAC HEIGHTS APARTMENTS,
KAREN SUTHERLAND, Resident Manager,
TRANSUNION CREDIT BUREAU and
HUNTER WARFIELD, INC.,

             Defendants.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is a Report and Recommendation (“R&R”) issued by United

States Magistrate Judge Robert W. Trumble. ECF No. 7. Pursuant to this Court’s Local

Rules and 28 U.S.C. § 1915(e)(2)(B), this action was referred to Magistrate Judge

Trumble for a preliminary review to determine whether the Plaintiff’s Complaint set forth

any viable claims. ECF No. 4. On September 27, 2019, Magistrate Judge Trumble

issued his R&R, recommending that the Plaintiff be given thirty days to file an amended

complaint and motion for leave to proceed in form pauperis. ECF No. 7. Magistrate

Judge Trumble further recommends that if the Plaintiff fails to file an amended complaint,

the Plaintiff’s Complaint be dismissed without prejudice and the Plaintiff’s Motion for

Leave to Proceed in Forma Pauperis be denied as moot.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge=s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the
factual or legal conclusions of the magistrate judge to which no objection is made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28.U.S.C..' 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does

make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen days after

being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The

R&R was mailed to the Plaintiff by certified mail, return receipt requested, on September

27, 2019. ECF No. 7. The Plaintiff accepted service on October 11, 2019. ECF No.

8. To date, the Plaintiff has not filed objections to the R&R. Thus, this Court will review

the R&R for clear error.

       In his R&R, Magistrate Judge Trumble found that the Plaintiff has failed to state a

claim upon which relief can be granted. ECF No. 7 at 7. Specifically, 15 U.S.C. § 1631

and § 1681 are merely definitional and do not provide a cause of action under federal law.

Id. at 5. Furthermore, the Plaintiff has failed to assert that any collection action has been

pursued against him as required by 15 U.S.C. § 1692e. Id. at 6. Magistrate Judge

Trumble recommends that the Plaintiff be given thirty days to file an amended complaint

and motion for leave to proceed in forma pauperis. Id. at 7. He further recommends


                                             2
that if the Plaintiff fails to file an amended complaint, the Plaintiff’s Complaint be dismissed

without prejudice and the Plaintiff’s Motion for Leave to Proceed in Forma Pauperis be

denied as moot. Id.

       Upon careful review, and finding no error of fact or law, the Court ORDERS that

Magistrate Judge Trumble’s Report and Recommendation [ECF No. 7] is ADOPTED for

the reasons more fully stated therein. The Court GRANTS the Plaintiff leave to file an

amended complaint and motion for leave to proceed in forma pauperis. If the Plaintiff

does not file an amended complaint and motion for leave to proceed in forma pauperis

within thirty days, then the Plaintiff’s Complaint [ECF No. 1] will be dismissed without

prejudice and the Plaintiff’s Motion for Leave to Proceed in Forma Pauperis [ECF No. 2]

will be denied as moot.

       The Clerk is DIRECTED to mail a copy of this Order to the pro se Plaintiff by

certified mail, return receipt requested, at his last known address as reflected on the

docket sheet.

       DATED: November 5, 2019




                                               3
